 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                           DISTRICT OF NEVADA
 5
                                                      ***
 6
      SUEMIN YU, an individual,                              Case No. 2:19-cv-01392-JCM-BNW
 7
                              Plaintiff,
 8                                                           ORDER
            v.
 9
      TRAVELERS CASUALTY AND SURETY
10    COMPANY OF AMERICA,
11                            Defendant.
12

13           Presently before the court is Plaintiff’s counsel’s motion to withdraw as attorney for

14   plaintiff (ECF No. 15), filed on January 23, 2020. Defendant filed a non-opposition to this motion

15   on January 27, 2020. (ECF No. 19.) Having reviewed and considered the motion, and good cause

16   appearing, the court will grant the motion to withdraw.

17           Plaintiff must file a notice advising the court whether she will represent herself or proceed

18   pro se by March 6, 2020. Plaintiff is advised that unless and until she retains a new attorney, she

19   is responsible for all deadlines in this case. Plaintiff is further advised that if she or any new

20   counsel she retains intends to seek an extension of the deadlines set forth in ECF No. 20, a motion

21   or stipulation must be filed by March 6, 2020.

22           IT IS THEREFORE ORDERED that Motion to Withdraw as Counsel (ECF No. 15) is

23   GRANTED.

24           IT IS FURTHER ORDERED Steven M. Rogers of Hicks & Brasier, PLLC must serve a

25   copy of this order on Plaintiff and must file proof of that service by February 10, 2020.

26           IT IS FURTHER ORDERED that on or before March 6, 2020, Plaintiff must file a written

27   notice stating whether she intends to represent herself in this case. This requirement will be

28
 1   automatically vacated if a new attorney enters an appearance on behalf of Plaintiff by March 6,

 2   2020.

 3           IT IS FURTHER ORDERED that the clerk of court must update the docket sheet with

 4   Plaintiff’s last known address as follows:

 5
             Suemin Yu
 6           8317 Swan Lake Ave.
 7           Las Vegas, NV 89128

 8
             DATED: February 4, 2020
 9

10

11
                                                          BRENDA WEKSLER
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
